THIGPEN, Judge.
After the entry of a final divorce judgment, the husband filed a post-judgment motion on April 14, 1993. That post-judgment motion was denied on July 29,1993, and the husband appealed. The ease action summary sheet discloses “motion to continue” on May 13, 1993, and June 14, 1993; however, those motions are not contained within the record. One cannot ascertain from the record who requested the continuances or whether the parties agreed to extend the time. There is no other indication in the record or briefs regarding why the post-judgment motion was not denied by operation of law 90 days after it was filed. Rule 59.1, A.R.Civ.P. There is simply nothing extending the time for the court to rule on the post-judgment motion. Ex parte Sherer Timber Co., 612 So.2d 467 (Ala.1992). The husband’s notice of appeal was filed more than 42 days after the post-judgment motion was denied by operation of law. Rule 4, A.RApp.P. His appeal is untimely and is due to be dismissed. Rule 2, A.R.App.P.
APPEAL DISMISSED.
ROBERTSON, P.J., and YATES, J., concur.